DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Applicant’s submission filed 03/04/2021 has been entered. 

Response to Arguments

Applicant's submission filed 03/04/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 11 and 12.  Applicant’s amendments to the claims have overcome the 102 rejection of record because Modi alone does not teach the particular limitation regarding nanocarrier size as now required by the claims.  Upon further consideration and/or search, new grounds of rejection are made in view of newly found prior art references.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the nanocarrier to be micelle structured.  An oil phase and an aqueous phase are implicit for a micelle type of structure.  However, claim 1 also requires the micelle to be an interpenetrating polymer network structure, and the only mention of an oil phase ingredient is in a product-by-process limitation wherein the oil phase ingredient is removed.  It is unclear how a nanocarrier may be both a micelle and a polymer network.  Thus, the structural requirements of the claimed nanocarrier are unclear.  Clarification and/or amendment is required. 
Claim 17 appears to be an incomplete method because the recited active method steps merely prepare/obtain the aqueous phase ingredient of claim 1, not the nanocarrier of claim 1.  For example, no polymer is mentioned in claim 17, whereas claim 1 requires an nanocarrier having an interpenetrating polymer network structure.  Clarification and/or amendment is required. 
Claim 18 requires that the step of preparing the aqueous phase ingredient comprises preparing a first aqueous phase ingredient including the cancer cell-targeting polysaccharide, and preparing a second aqueous phase ingredient including the cancer cell fluorescence-inducing substance.  However, claim 1, the claim upon which claim 18 depends, requires not only preparing the aqueous phase ingredient but then mixing the aqueous phase ingredient with the oil phase ingredient and the surfactant.  Thus, the relationship between the first and second aqueous phase ingredients and the remaining active method steps of claim 1 is unclear.  For example, are first and second aqueous phase ingredients mixed or separated before mixing with the oil phase ingredient and the surfactant?  Clarification and/or amendment is required. 
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 requires that the step of preparing the aqueous phase ingredient comprises preparing a first aqueous phase ingredient including the cancer cell- targeting polysaccharide, and preparing a second aqueous phase ingredient including the cancer cell fluorescence-inducing substance.  However, claim 1, the claim upon which claim 18 depends, requires not only preparing the aqueous phase ingredient but then mixing the aqueous phase ingredient with the oil phase ingredient and the surfactant.  Thus, claim 18 fails to include all the limitations of claim 1 because claim 18 fails to specify the relationship between the first and second aqueous phase ingredients and the remaining active method steps.  For example, are first and second aqueous phase ingredients mixed or separated before mixing with the oil phase ingredient and the surfactant?  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (2011 Carbohydr. Polym. 83: 462-469; “Kong”).
Kong teaches a nanoemulsified carrier (applicant’s ‘micelle structured nanocarrier’) comprising rhodamine-labeled (applicant’s ‘cancer cell fluorescence-inducing substance’) .  

Claims 1, 5 - 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2009 Small 5: 709-717; “Guo”).  
Guo teaches nanospheres comprising doxorubicin-loaded (applicant’s ‘cancer cell fluorescence-inducing substance’), gold-nanoparticle-encapsulated alginic acid-poly[2-(diethylamino)ethyl methacrylate] hybrid spheres (ALG-PDEA-Au hybrid spheres; applicant’s ‘cancer cell-targeting ligand-binding polysaccharide’) (Abstract; p 710, left col; p 712, left col; p 714; Fig. 1, 4, 8, and 9; and Table 1).  The nanospheres have a diameter of 170 nm (p 712; Fig. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, and 4 - 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of copending Application No. 16/314,624 (“APP’624”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap of subject matter between the two claim sets.  In particular, the claims of APP’624 teach the following:1. A nanoemulsion comprising an oil component; a surfactant; and an aqueous component, wherein the aqueous component comprises a water-soluble active ingredient (applicant’s ‘cancer cell fluorescence-inducing substance’); a polysaccharide; and a hyaluronic acid (applicant’s ‘cancer cell-targeting polysaccharide’).	2. The nanoemulsion of claim 1, wherein the nanoemulsion comprises an interpenetrating polymer network structure consisting of the water-soluble active ingredient, the polysaccharide, and the hyaluronic acid.
3. The nanoemulsion of claim 1, wherein the nanoemulsion has an average particle size of 200 nm or less.
4. The nanoemulsion of claim 1, wherein the nanoemulsion is a water-in- oil-type emulsion.
5. The nanoemulsion of claim 1, wherein the nanoemulsion comprises 70 % by weight to 80 % by weight of the oil component, 10 % by weight to 20 % by weight of the aqueous component, and 5 % by weight to 15 % by weight of the surfactant, based on the total weight of the nanoemulsion.
6. The nanoemulsion of claim 1, wherein the surfactant comprises at least one of a single surfactant or a co-surfactant.
7. The nanoemulsion of claim 1, wherein nanoparticles comprised in the nanoemulsion have an average particle size distribution of 0.2 to 0.7 and a zeta potential of -20 mV to -50 mV.
8. The nanoemulsion of claim 1, wherein the polysaccharide is alginate.

10. The nanoemulsion of claim 9, wherein the water-soluble stain is any one selected from the group consisting of indigo carmine, methylene blue, Lugol solution, toluidine blue, congo red, phenol red, indocyanine green, fluorescein sodium, and india ink.
11. The nanoemulsion of claim 9, wherein a concentration of the water- soluble stain is 1 mM to 10 mM.
12. The nanoemulsion of claim 1, wherein a hydrophilic-lipophilic balance value of the nanoemulsion is 6 to 9.
13. A method of preparing the nanoemulsion of claim 1, the method comprising: preparing the oil component; preparing the surfactant; preparing the aqueous component; and mixing and stirring the oil component, the surfactant, and the aqueous component, wherein the aqueous component comprises the water-soluble active ingredient, the polysaccharide, and the hyaluronic acid.
14. The method of preparing the nanoemulsion of claim 13, wherein the preparing of the aqueous component comprises preparing a first aqueous component including the polysaccharide and the hyaluronic acid; and preparing a second aqueous component including the water-soluble active ingredient.
15. The method of preparing the nanoemulsion of claim 14, wherein a weight ratio of the first aqueous component to the second aqueous component is 1:0.5 to 1:2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618